                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       DONZELL FLIE,                                     Case No. 18-cv-05652-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                             ORDER TO SHOW CAUSE
                                  13              v.
                                                                                             Re: ECF No. 1
                                  14       RAYMOND MADDEN,
                                  15                     Respondent.

                                  16

                                  17                                           INTRODUCTION
                                  18        Donzell Flie, an inmate at Centinela State Prison in Imperial County, California, filed this

                                  19   action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the

                                  20   court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254

                                  21   Cases in the United States District Courts. Mr. Flie consented to proceed before a magistrate

                                  22   judge.1 This order requires the respondent to respond to the petition.

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    Consent Form – ECF No. 4. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 18-cv-05652-LB 
                                   1                                                STATEMENT

                                   2         Following a jury trial in Santa Clara County Superior Court, Mr. Flie was convicted of

                                   3   kidnapping to commit robbery and two counts of second-degree robbery.2 He was sentenced to a

                                   4   total of 64 years to life in state prison.3 After he was convicted, Mr. Flie filed a direct appeal to the

                                   5   California Court of Appeal, which affirmed his conviction on December 28, 2016.4 On March 29,

                                   6   2017, the Supreme Court of California denied Mr. Flie’s petition for review,5 and on October 2,

                                   7   2017, the United States Supreme Court denied his petition for writ of certiorari.6 He then filed this

                                   8   action.7

                                   9

                                  10                                                 ANALYSIS

                                  11         This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  12   pursuant to the judgment of a State court only on the ground that he is in custody in violation of
Northern District of California
 United States District Court




                                  13   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v. Hodges,

                                  14   423 U.S. 19, 21 (1975). A district court must “award the writ or issue an order directing the

                                  15   respondent to show cause why the writ should not be granted, unless it appears from the

                                  16   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  17         In his federal petition, Mr. Flie asserts fifteen claims,8 which appear to raise federal

                                  18   constitutional issues. Upon review of Mr. Flie’s petition, the court cannot say that his claims are

                                  19   patently without merit. Respondent must respond to those claims.

                                  20

                                  21

                                  22

                                  23
                                       2
                                           Petition for Writ of Habeas Corpus (“Petition”) – ECF No. 1 at 10–11.
                                  24   3
                                           Id. at 12.
                                  25   4
                                           California Court of Appeal Decision – ECF No. 1-1 at 2–44.
                                       5
                                  26       California Supreme Court Decision – ECF No. 1-1 at 48.
                                       6
                                           United States Supreme Court Decision – ECF No. 1-1 at 50.
                                  27   7
                                           Petition – ECF No. 1.
                                  28   8
                                           Id. at 22–77.

                                       ORDER – No. 18-cv-05652-LB                           2 
                                   1                                             CONCLUSION

                                   2      For the foregoing reasons,

                                   3      1.    The petition warrants a response.

                                   4      2.    The clerk will serve by mail a copy of this order, the petition and all attachments thereto

                                   5   upon respondent and respondent’s attorney, the Attorney General of the State of California. The

                                   6   clerk will also serve a copy of this order on Mr. Flie.

                                   7      3. The clerk also will serve a copy of the “consent or declination to magistrate judge

                                   8   jurisdiction” form upon the respondent and the respondent’s attorney, the Attorney General of the

                                   9   State of California.

                                  10      4. The respondent must file and serve upon the petitioner, on or before December 17, 2018,

                                  11   an answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases,

                                  12   showing cause why a writ of habeas corpus should not be issued. Respondent must file with the
Northern District of California
 United States District Court




                                  13   answer a copy of all portions of the court proceedings that have been previously transcribed and

                                  14   that are relevant to a determination of the issues presented by the petition.

                                  15      5. If Mr. Flie wishes to respond to the answer, he must do so by filing a traverse with the

                                  16   court and serving it on respondent on or before January 16, 2019.

                                  17

                                  18      IT IS SO ORDERED.

                                  19      Dated: October 17, 2018

                                  20                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-05652-LB                         3 
